DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art of record fails to disclose or reasonably suggest, a radiation transmissive window comprising a grid member having a first, second and third portion, wherein a distance between the first portion and a center of the opening is greater than a distance between the second portion and the center of the opening and wherein the distance between the second portion and the center of the opening is greater than a distance between the third portion and the center of the opening.
With regards to claim 9, the prior art of record fails to disclose or reasonably suggest, a radiation transmissive window wherein the grid member has a first portion, a second portion of a smaller width than the first portion, and a third portion of a smaller width than the second portion wherein a distance between the first portion and a center of the opening is smaller than a distance between the second portion and the center of the opening and wherein the distance between the second portion and the center of the opening is smaller than a distance between the third portion and the center of the opening.
The closest art of record teaches the following;
Liddiard (US 2012/0213336) discloses an x-ray window (Abstract), comprising:
an outer frame having an opening ([0025]; Fig. 1; a support frame 12 with an aperture 15);
a radiation transmissive film 13 closing off the opening 15; and
a grid member (ribs 11) that partitions the opening into a plurality of small opening portions [0025];
wherein said grid member has a first portion 11d, a second portion of a smaller width than the first portion 11b, and a third portion of a smaller width than the second portion 11c. 
Liddiard teaches that the design of some of the ribs have a larger cross-sectional area for high strength while other ribs have a smaller cross-sectional area which allows for minimal x-ray attenuation [0026]. The reference goes on to teach that larger ribs 11f extend across the aperture of the support frame 12 to provide extra strength to the smaller sized ribs 11e [0036]. 
Liddiard does not disclose;
a distance between the first portion and a center of the opening is greater than a distance between the second portion and the center of the opening; and wherein the distance between the second portion and the center of the opening is greater than a distance between the third portion and the center of the opening.
Larson et al. (US 2015/0016593) discloses a radiation window (Abstract) The reference teaches of a radiation support structure ([0033]; Fig. 15) utilizing support members 3e that have vertical thicknesses greater than the vertical thicknesses of adjacent support members 3 in the primary transmissive area 15. The Examiner views 3e as a first portion and 3 as the second portion therefore the reference discloses the distance between the said first portion 3e and a center of the opening (transmissive area 15) that is greater than a distance between the said second portion 3 and the center of the opening (transmissive area 15). However, the reference does not disclose the distance between the second portion and the center of the opening is greater than a distance between the third portion and the center of the opening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884